ACCEPTED
                                                                                          01-14-00907-CV
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     2/12/2015 5:34:47 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                   CLERK

                                 NO. 01-14-00907-CV

                                                                     FILED IN
                       IN THE FIRST COURT OF APPEALS 1st COURT OF APPEALS
                                                           HOUSTON, TEXAS
                              HOUSTON, TEXAS
                                                        2/12/2015 5:34:47 PM
               ________________________________________________
                                                               CHRISTOPHER A. PRINE
                                                                     Clerk
          CRUM & FORSTER SPECIALTY INSURANCE COMPANY,
                            Appellant

                                        vs.

                        CREEKSTONE BUILDERS, INC. et. al.,
                                      Appellees
                       ______________________________________

      On Appeal from the 215th Judicial District Court of Harris County, Texas
       Trial Court Case No. 2014-29616, Honorable Elaine Palmer, Presiding


               APPELLEES’ UNOPPOSED FIRST MOTION FOR
              EXTENSION OF TIME TO FILE APPELLEE’S BRIEF


TO THE HONORABLE FIRST COURT OF APPEALS:

        Appellees Creekstone Builders, Inc., Nashville Creekstone, LLC, Steven

Keller, Everett Jackson and Creekstone SC I, LLC (collectively referred to as

“Appellees”) file this Unopposed First Motion for Extension of Time to File

Appellee’s Brief and would respectfully show:

        1.      This Motion seeks a thirty (30) day extension of time to file

Appellee’s Brief. The current deadline to file Appellee’s Brief is February 16,




 
CJAMES\001630\00065\1334041.1
 


2015. Thus, Appellee seeks an extended deadline to March 18, 2015. See Tex. R.

App. P. 38.6(d); 10.1, 10.3 and 10.5(b).

         2.     This is Appellee’s first request for an extension of time to file their

Brief.

         3.     Counsel for Appellees has conferred with counsel for Appellant, and

counsel for Appellant is not opposed to this Motion for Extension of Time to File

Appellee’s Brief.

         4.     Appellee’s respectfully request an extension of time because it is

necessary to ensure their Brief is adequately prepared. Appellant had previously

been granted a thirty (30) day extension to file their Brief by agreement of the

parties and order of this Court, and thus is agreeable to reciprocating to Appellees.

         5.     Appellees have been diligent in connection with this appeal and have

not caused any delay. Appellees submit that this requested extension is reasonable.

         For these reasons, Appellees respectfully request that the Court grant this

Motion and extend the deadline to file Appellee’s Brief for a period of thirty (30)

days until March 18, 2015, and grant any other relief to which it is justly entitled.




 
CJAMES\001630\00065\1334041.1
 


                                Respectively submitted,

                                BOYARMILLER, PC


                                By: /s/ Chris T. James
                                  Matthew S. Veech
                                  State Bar No. 24000372
                                  Chris T. James
                                  State Bar No. 24069987
                                  Boyar Miller
                                  4265 San Felipe Road, Suite 1200
                                  Houston, Texas 77027
                                  (713) 850-7766 Telephone
                                  (713) 552-1758 Facsimile

                                   Justin Lucey
                                   South Carolina Bar No. 15438
                                   Justin O’Toole Lucey, P.A.
                                   415 Mill Street
                                   Mt. Pleasant, SC 29464
                                   (843) 849-8400 Telephone
                                   (843) 849-8406 Facsimile
                                   Admitted Pro Hac Vice




 
CJAMES\001630\00065\1334041.1
 


                                CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of this Appellee’s Unopposed
First Motion for Extension of Time to File Appellee’s Brief was served on the
following counsel for the Appellant pursuant to the Texas Rules of Appellate
Procedure on this 12th day of February, 2015.


Brian S. Martin
Rodrigo “Diego” Garcia
Christopher H. Avery
Thompson, Coe, Cousins & Irons, LLP
One Riverway, Suite 1400
Houston, TX 77056
(713) 403-8210 Telephone
(713) 403-8299 Facsimile




                                                 /s/ Chris T. James___________
                                                 Chris T. James




 
CJAMES\001630\00065\1334041.1
 


                            CERTIFICATE OF CONFERENCE

      Counsel for Appellees conferred with counsel for Appellant on February 12,
2015 regarding the relief requested in this Motion and Counsel for Appellant is not
opposed to this Motion.


                                                   /s/ Chris T. James___________
                                                   Chris T. James

 




 
CJAMES\001630\00065\1334041.1